Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on June 30, 2020. Claims 16-38 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim 31 is does not comprise an active step for the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 16-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhong et al. (P.N.A.S., 2008, 105: 7827-7832. Submitted in IDS filed on June 30, 2020) in view of GenBank: AAC03780.1 (major coat protein VP1 [adeno-associated virus 2]. Dated May 20, 2010).
This rejection addresses specifically SEQ ID NO: 10.
These claims are drawn to a recombinant adeno-associated virus (rAAV) comprising a modified VP1 capsid protein of SEQ ID NO: 8, 10 or 12 with a single amino acid substitution at a position other than positions 444 to 446, wherein the recombinant adeno-associated virus can transduce nervous system cells in a brain.
SEQ ID NOs: 8, 10 and 12 respectively represent the capsid protein (VP1) of AAV types 1, 2 and 9 containing a Y to F substation at positions 444 to 446 (e.g. Y445F in SEQ ID NOs: 8, Y444F in SEQ ID NO: 10 and Y446F in SEQ ID NO: 12). The claims encompass an AAV1, 2 or 9 comprising SEQ ID NOs: 8, 10 or 12 (e.g. an AAV2 with mutation Y444F) except for one single additional mutation other than one at the position F444, F445 or F446, i.e., a double mutation including the Y444F and another amino acid substitution.
Zhong teaches that tyrosine-phosphorylated AAV2 vectors enter cells efficiently but fail to transduce effectively, in part because of ubiquitination of AAV capsids followed by proteasome-mediated degradation. The authors reasoned that mutations of the surface-exposed tyrosine residues might allow the vectors to evade phosphorylation and subsequent ubiquitination and, thus, prevent proteasome- mediated degradation. They document that site-directed mutagenesis of surface-exposed tyrosine residues leads to production of vectors that transduce HeLa cells about10-fold more efficiently in 
Zhong teaches that inspection of the capsid surface of the AAV2 structure (Fig. 1A), revealed a total of 7 surface-exposed tyrosine residues (Y252, Y272, Y444, Y500, Y700, Y704, and Y730). The authors performed site-directed mutagenesis of each of the 7 tyrosine residues, which were conservatively substituted with phenylalanine residues (tyrosine-phenylalanine, Y-F) [supporting information (SI) Table S1]. scAAV2-EGFP genomes encapsidated in each of the tyrosine-mutant capsids were successfully packaged (Table S2), and mutations of the surface-exposed tyrosine residues did not lead to reduced vector stability (data not shown). See page 7828, left column, para 1. 
Figure 1B and 1C show properties of AAV2 mutants containing single tyrosine mutations Y252F, Y272F, Y444F, Y500F, Y700F, Y704F, and Y730F. Zhong teaches that the transduction efficiency of each of the tyrosine-mutant vectors was analyzed and compared with the WT scAAV2- EGFP vector in HeLa cells in vitro under identical conditions. From the results shown in Fig. 1B, it is evident that, although mock-infected cells showed no green fluorescence, the transduction efficiency of each of the tyrosine-mutant vectors was significantly higher compared with the WT scAAV2-EGFP vector at 2,000 viral particles per cell. Specifically, the transduction efficiency of Y444F, Y500F, 
Zhong teaches that mutational analyses of each of the seven surface-exposed tyrosine residues yield AAV2 vectors with significantly increased transduction efficiency in vitro and in vivo. Specifically, Y444F and Y730F mutant vectors bypass the ubiquitination step, which results in a significantly improved intracellular trafficking and delivery of the viral genome to the nucleus. See page 7829, right column, para 4.
Zhong further teaches that in collaborations with their colleagues, the authors have also observed dramatically increased transduction efficiency of tyrosine- mutant vectors in primary human neuronal and hematopoietic stem cells in vitro and in various tissues and organs in mice in vivo (unpublished data). They have also generated double, triple, and quadruple tyrosine-mutants to examine whether such multiple mutants are viable and whether the transduction efficiency of these vectors can be augmented further. It teaches that it is noteworthy that with a few exceptions (Y444 positioned equivalent to a glycine in AAV4 and arginine in AAV5, Y700 positioned equivalent to phenylalanine in AAV4 and AAV5, and Y704 positioned equivalent to a phenylalanine in AAV7), these tyrosine residues are highly conserved in AAV serotypes 1–10, and the authors have also begun to generate Y-F mutants of each of these serotypes for future analyses. The availability of a vast repertoire of tyrosine mutant AAV serotype vectors should allow them to gain a better understanding of the role of tyrosine-phosphorylation of AAV capsids in various steps in the virus life cycle, which is likely to have important implications in the optimal use of recombinant tyrosine-mutant AAV serotype vectors in human gene therapy. See page 7831, left column, para 1.

GenBank: AAC03780.1 disclosed amino acid sequence VP1 protein of an AAV2 which is identical to SEQ ID NO: 10 except for the Y444F substitution. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the wildtype AAV2 strain of Zhong with the AAV2 strain disclosed in GenBank: AAC03780.1, if Zhong does not already use the AAV2 strain disclosed in GenBank: AAC03780.1. One would have been motivated to do so, e.g., because the AAV2 strain of GenBank: AAC03780.1 is readily available. 
As to the claimed requirement for a single mutation in addition to the Y444F mutation in SEQ ID NO: 10, based on Zhong’s teachings that double mutations were studied (even if results were not presented) and that mutation the Y444F produced better results than most other tyrosine single mutations, one of skill in the art would have found it obvious to include the Y444F mutation in the design of double mutations to study. At least, one of skill in the art would not have any reason to exclude the Y444F in designing combinations for double mutation studies.   

Claims 16-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhong et al. (P.N.A.S., 2008, 105: 7827-7832. Submitted in IDS filed on June 30, .
This rejection further addresses SEQ ID NOs: 8 and 12 which respectively represent the Y445F and Y446F mutants of SEQ ID NOs: 2 and 6 which set forth amino acid sequences of an AAV1 and an AAV9 virus.
Claims 16-31 are described above. 
Claims 32-38 are directed recombinant adeno-associated vector comprising: a) a capsomere which comprises a protein comprising an amino acid sequence having at least 99% identity to the amino acid sequence of SEQ ID NO: 2 or 6, wherein at least one of surface-exposed tyrosine residues in the amino acid sequence is substituted with another amino acid residue, wherein said at least one of surface-exposed tyrosine residues comprises the tyrosine residue at position 445 in SEQ ID NO: 2 which is substituted with a phenylalanine residue, or the tyrosine residue at position 446 in SEQ ID NO: 6 which is substituted with a phenylalanine residue, and wherein the protein is capable of forming a vector, and b) a polynucleotide packaged in said capsomere which comprises a nervous system cell- specific promoter sequence and a nucleotide sequence operably linked to the promoter sequence, and wherein the one or more tyrosine residues further comprises a tyrosine residue selected from the group consisting of the positions 252, 273, 701, 705, 706 and 731 in SEQ ID NO:2 or the 
Relevance of Zhong and GenBank: AAC03780.1 is set forth above. However, even though it teaches that the studied mutation positions are highly conserved in most AAV types (including AAV 1-10) and that the authors have also begun to generate Y-F mutant of each of these for future analysis (see page 7831, left column, para 1), it is silent on the sequences specified in SEQ ID NOs: 2 and 6, corresponding to the wildtype sequences of AAV1 and AAV9 respectively.
Petrs-Silva et al. teaches that vectors derived from adeno-associated viruses (AAVs) have become important gene delivery tools for the treatment of many inherited ocular diseases in well-characterized animal models, that the viral capsid plays an essential role in the cellular tropism and efficiency of transgene expression, that tyrosine residues from AAV2 capsid targets the viral particles for ubiquitination and proteasome-mediated degradation, and that mutations of these tyrosine residues lead to highly efficient vector transduction in vitro and in vivo. See e.g. Abstract. 
Petrs-Silva et al. teaches that because the tyrosine residues are highly conserved in other AAV serotypes, the study evaluated the intraocular transduction characteristics of vectors containing point mutations in surface exposed capsid tyrosine residues in AAV serotypes 2, 8, and 9, that several of these AAV mutants were found to display a strong and widespread transgene expression in many retinal cells after subretinal or intravitreal delivery compared with their wild-type counterparts, and that 
Petrs-Silva et al. teaches that wild-type (WT) AAVs contain a linear single-stranded DNA genome of ~4.7 kb enclosed within a capsid with icosahedral symmetry, composed of three proteins VP1, VP2, and VP3.2 In recombinant vectors, genes encoding four replication and three capsid proteins from the WT AAV genome are replaced by a promoter-therapeutic transgene cassette, flanked by the normal AAV inverted terminal repeats required for packaging and replication. See para 1 of Introduction. Petrs-Silva et al. teaches that most studies have used pseudotyped vectors, in which the transgene and the promoter of interest are flanked by the 145-bp AAV2 inverted terminal repeats and packaged into different capsid serotypes. See e.g. para 3 of Introduction.  Petrs-Silva et al. teaches that the study has employed the robust and non–cell-specific CBA promoter to visualize the GFP expression throughout the retina, the use of cell-specific promoters and regulatory elements to limit transgene expression to subsets of retinal cells may be necessary for safe gene therapy applications that reach the correct target and to minimize potential detrimental side effects caused by transgene misexpression and overexpression. See page 469, right column, para 2. Petrs-Silva et al. teaches that Y444F and Y730F mutations in the AAV-2 capsid protein each greatly enhanced transgene expression, as well as a few other Y-F mutations in AAV-8 and AAV-9, comparing to wild-type vectors. See e.g. Figs. 1-8. Petrs-Silva et al. further teaches that the possibility of efficiently targeting Müller cells opens up new therapeutic possibilities for the treatment of ocular diseases that affect any layer of the retina, providing motivation to use a nervous system cell-specific 
Accordingly, Petrs-Silva teaches similar Y to F mutations on AAV2, AAV 8 and AAV9, including mutations AAV2 Y444F, AAV2 Y730F, AAV8 Y447F, AAV8 Y7338F, AAV9 Y446F and AAV9 Y731F. See e.g. Figs. 1-4.
GenBank: AAD27757.1 (capsid protein [Adeno-associated virus - 1]. Dated April 26, 1999) and GenBank: AAS99264.1 (capsid protein VP1 [Adeno-associated virus 9]. Dated June 24, 2004) disclose the amino acid sequences of capsid proteins of an AAV 1 and AAV9, identical to SEQ ID NOs: 2 and 6, respectively.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine teachings of Zhong, GenBank: AAC03780.1, Petrs-Silva GenBank: AAD27757.1 and GenBank: AAS99264.1 to arrive at the invention as claimed, one would have been motivated to do so, e.g., to expand the double mutation studies suggested by Zhong and GenBank: AAC03780.1 into other AAV serotypes, including AAV1 and AAV9 with capsid protein of GenBank: AAD27757.1 and GenBank: AAS99264.1, as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648